Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant's election with traverse of Group II, claims 9-20, in the reply filed on 09/24/2021 is acknowledged.  The traversal is on the ground(s) that “…the process as claimed cannot “be used to make another and materially product, such as refractory materials, articles, and adsorbent materials”.  The arguments are found persuasive, thus the restriction(s) made in the last office action ha(s/ve) been withdrawn.
	
Response to Amendment
2.	The amendment filed on 09/24/2021 has been made of record and entered.  Claims 9, 12-13, & 15 have been amended.
	Claims 1-20 are currently pending in this application and under consideration.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
if any, should be updated in a timely manner.

Claim Objections
4.	Claims 1-3 & 5-6 are objected to because of the following informalities:
A.	In claim 1, line 3, “where” should be changed to --wherein--.
B.	In claim 2, line 1, “the first metal catalyst film” should be changed to --the first catalyst metal film--.
C.	In claim 2, line 2, “the second metal catalyst film” should be changed to --the second catalyst metal film--.
D.	In claim 3, line 1, “the first metal catalyst film” should be changed to --the first catalyst metal film--.
E.	In claim 3, line 2, “the second metal catalyst film” should be changed to --the second catalyst metal film--.
F.	In claim 5, line 1, “the first metal catalyst film” should be changed to --the first catalyst metal film--.
G.	In claim 5, line 2, “the second metal catalyst film” should be changed to --the second catalyst metal film--.
H.	In claim 6, line 1, “the first metal catalyst film” should be changed to --the first catalyst metal film--.
I.	In claim 6, line 2, “the second metal catalyst film” should be changed to --the second catalyst metal film--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claims 1 & 9, it would appear that “a first catalyst metal film”, “a second catalyst metal film”, and “a supporting metal film” are not particularly pointed out in the claim, thus renders the claim vague and indefinite.
B.	Regarding claim 2, the proper Markush terminology is --wherein the first metal catalyst film and the second metal catalyst film are independently selected from the group consisting of platinum (Pt), …. and alloys thereof.--
C.	Regarding claim 4, the proper Markush terminology is --wherein the supporting metal film is selected from the group consisting of tungsten (W), … and alloys thereof.—
D.	Regarding claim 12, the proper Markush terminology is --wherein the first metal catalyst film and the second metal catalyst film are independently selected from the group consisting of platinum (Pt), …. and alloys thereof.--
E.	Regarding claim 14, the proper Markush terminology is --wherein the supporting metal film is selected from the group consisting of tungsten (W), … and alloys thereof.--


Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-20 are pending.  Claims 1-20 are rejected.  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
December 02, 2021